 


116 HRES 460 EH: Providing for consideration of the bill (H.R. 2722) to protect elections for public office by providing financial support and enhanced security for the infrastructure used to carry out such elections, and for other purposes; waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules; and providing for consideration of the bill (H.R. 3351) making appropriations for financial services and general government for the fiscal year ending September 30, 2020, and for other purposes.
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 460 
In the House of Representatives, U. S.,

June 25, 2019
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2722) to protect elections for public office by providing financial support and enhanced security for the infrastructure used to carry out such elections, and for other purposes; waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules; and providing for consideration of the bill (H.R. 3351) making appropriations for financial services and general government for the fiscal year ending September 30, 2020, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2722) to protect elections for public office by providing financial support and enhanced security for the infrastructure used to carry out such elections, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on House Administration now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–20, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on House Administration; and (2) one motion to recommit with or without instructions.  2.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of June 27, 2019, relating to a measure making appropriations. 
3.At any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 3351) making appropriations for financial services and general government for the fiscal year ending September 30, 2020, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. The bill shall be considered as read. Points of order against provisions in the bill for failure to comply with clause 2 or clause 5(a) of rule XXI are waived.  4. (a)No amendment to the bill shall be in order except those printed in part B of the report of the Committee on Rules accompanying this resolution, amendments en bloc described in section 5 of this resolution, and pro forma amendments described in section 6 of this resolution. 
(b)Each amendment printed in part B of the report of the Committee on Rules shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before action thereon, shall not be subject to amendment except as provided by section 6 of this resolution, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole.  (c)All points of order against amendments printed in part B of the report of the Committee on Rules or against amendments en bloc described in section 5 of this resolution are waived. 
5.It shall be in order at any time for the chair of the Committee on Appropriations or her designee to offer amendments en bloc consisting of amendments printed in part B of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations or their respective designees, shall not be subject to amendment except as provided by section 6 of this resolution, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole.  6.During consideration of the bill for amendment, the chair and ranking minority member of the Committee on Appropriations or their respective designees may offer up to 5 pro forma amendments each at any point for the purpose of debate. 
7.At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. In the case of sundry amendments reported from the Committee, the question of their adoption shall be put to the House en gros and without division of the question. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.   Karen L. Haas,Clerk. 